DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/806662 filed on June 13, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 13, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  

As per claims 17-20, they are rejected because applicant has provided evidence that applicant intends the term "computer readable storage medium” to include non-statutory matter.  Applicant describes a computer readable storage medium as including a means to communicate (see paragraph 304).  As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module, in claims 9, 12 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-9, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernbo (US Patent Application 2012/0084383 A1) in view of Resch (US Patent Application 2011/0078343 A1).

Claim 1, Berbo teaches a method for execution by one or more computing devices of a storage network (View Bernbo¶ 6; data storage system), the method comprises: receiving a data object for storage in memory of the storage network (View Bernbo ¶ 41; receive data); selecting a set of storage nodes of a plurality of sets of storage nodes for storage of the data object (View Bernbo ¶ 6; select at least two storage nodes).

Bernbo does not explicitly teach determining storage attributes associated with each set of storage nodes of the plurality of sets of storage nodes; determining a storage preference associated with the data object; and comparing the storage preference with the storage attributes; and facilitating storage of the data object in the selected set of storage nodes.  

However, Resch teaches determining storage attributes associated with each set of storage nodes of the plurality of sets of storage nodes (View Resch ¶ 94, 95; memory characteristics); determining a storage preference associated with the data object (View Resch ¶ 57, 96; similarity requirements); and comparing the storage preference with the storage attributes; and facilitating storage of the data object in the selected set of storage nodes (View Resch ¶ 97, 116; store data object).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bernbo with determining storage attributes associated with each set of storage nodes of the plurality of sets of storage nodes; determining a storage preference associated with the data object; and comparing the storage preference with the storage attributes; and facilitating storage of the data object in the selected set of storage nodes since it is known in the art that a data object can be stored (View Resch ¶ 94, 95).  Such modification would have allowed a data object to be stored according to a storage preference.

Claim 9 is the device corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 17 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 5, most of the limitations of this clam has been noted in the rejection of Claim 1.  Resch further teaches the storage attributes associated with each set of storage nodes correspond, at least in part, to a storage reliability level (View Resch ¶ 93; reliability requirement).  

Claim 13 is the device corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 19 is the medium corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.


Claim 6, most of the limitations of this clam has been noted in the rejection of Claim 1.  Resch further teaches the storage attributes associated with each set of storage nodes correspond, at least in part, to an input/output bandwidth level (View Resch ¶ 121; load balancing).  

Claim 14 is the device corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 20 is the medium corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this clam has been noted in the rejection of Claim 1.  Resch further teaches the storage attributes associated with each set of storage nodes correspond, at least in part, to a memory type of a plurality of memory types (View Resch ¶ 12, 70; type of memory device).  

Claim 15 is the device corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this clam has been noted in the rejection of Claim 1.  Resch further teaches the storage preference associated with the data object includes at least one of: a data type of the data object; a data size of the data object; a system privilege of an authorized user of the storage network; a storage preference of an authorized user of the storage network; or a user group affiliation of an authorized user of the storage network (View Resch ¶ 93; file type/file size).

Claim 16 is the device corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.


Claim(s) 2-4, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernbo (US Patent Application 2012/0084383 A1) in view of Resch (US Patent Application 2011/0078343 A1) and further in view of Grube (US Patent Application 2012/0054556).


Claim 2, most of the limitations of this clam has been noted in the rejection of Claim 1.  Bernbo and Resch do not explicitly teach facilitating storage of the data object in the selected set of storage nodes includes: determining dispersed storage error encoding parameters based, at least in part, on the selected set of storage nodes; encoding the data object in accordance with the dispersed storage error encoding parameters to generate a plurality of encoded data slices; and forwarding the plurality of encoded data slices to the selected set of storage nodes for storage therein.  


However, Grube teaches facilitating storage of the data object in the selected set of storage nodes includes: determining dispersed storage error encoding parameters based, at least in part, on the selected set of storage nodes (View Grube ¶ 31; select set of memory devices/dispersed storage error encoding); encoding the data object in accordance with the dispersed storage error encoding parameters to generate a plurality of encoded data slices (View Grube ¶ 31; encoded data slice); and forwarding the plurality of encoded data slices to the selected set of storage nodes for storage therein (View Grube ¶ 31; send set of encoded sub slices to set of memory devices).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bernbo and Resch with facilitating storage of the data object in the selected set of storage nodes includes: determining dispersed storage error encoding parameters based, at least in part, on the selected set of storage nodes; encoding the data object in accordance with the dispersed storage error encoding parameters to generate a plurality of encoded data slices; and forwarding the plurality of encoded data slices to the selected set of storage nodes for storage therein since it is known in the art that a data slice can be encoded (View Grube ¶ 31).  Such modification would have allowed an encoded data slice to be stored.

Claim 10 is the device corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 18 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this clam has been noted in the rejection of Claim 2.  Resch further teaches determining dispersed storage error encoding parameters is further based on a retrieval reliability level associated with the data object (View Resch ¶ 36, 93; retrieval characteristics).  

Claim 11 is the device corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this clam has been noted in the rejection of Claim 2.  Resch further teaches temporarily storing the received data object in a buffer of the storage network (View Resch ¶ 69; cache memory).  Bernbo further teaches facilitating storage of the data object in the selected set of storage nodes further includes retrieving the data object from the buffer (View Bernbo ¶ 41; receive data).  

Claim 12 is the device corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Keil et al. (U.S. Patent No. 7,827,203); teaches comparing attribute preferences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114